DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McKnight (US8869933).
With respect to claim 1 McKnight discloses a sound proof structure comprising:
At least one membrane-like member (110);
A support (120) which supports the membrane-like member so as to perform membrane vibration,
Wherein a rear surface space is formed on one surface side of the membrane-like member, and a sound is absorbed sue to vibration of the membrane-like member (see abstract).
As it regards the specific selection of the sound absorption coefficient of the vibration at frequencies of 1kHz or higher being higher than a sound absorption coefficient at a frequency in a fundamental vibration mode this would have been a simple matter of tuning the structure, it can be seen from figure 1 that there are frequencies targeted specifically by the membrane absorption and as such one would recognize this as being an outcome that would allow such targeting.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claims 2 and 3 McKnight further discloses wherein the membrane-like member has a Young’s modulus (implicit in that the material is present), a thickness if the membrane, a thickness of the rear surface space ; an equivalent circle diameter of a region where the membrane like member resonates, and a hardness. While not expressly disclosing the specifically claimed ranges it would have been an obvious matter to tune the parameters of the device to target the sounds and frequencies to be attenuated. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claims 4 -6 as it regards the sound absorption coefficients in the high-order modes being 20% or more this would have been the result of selecting the parameters of the system and as such an obvious result. 
With respect to claim 7 McKnight discloses a sound proof structure having the structural elements as disclosed, as such it is understood that the sound absorption coefficients will also obviously result in the manner as claimed. 
With respect to claim 8 McKnight further discloses (see figures) wherein the support is a frame having an opening, the membrane-like member is fixed to an opening surface of the frame wherein the opening is formed, and the rear surface space is a space surrounded by the frame and the membrane-like member.
With respect to claims 9 and 10  McKNight further discloses wherein the frame is a cylindrical member (see figure 13a) and both ends of the opening are opened. As it concerns the specific claimed relationship of the variables this would have been only an obvious matter of tuning the structure. It has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 11 McKnight (see column 4) discloses wherein the opening of the frame has a bottom surface (in that it is mounted to a structure).
With respect to claim 12 McKnight discloses wherein a through hole is provided in at least one of the frame or a surface closing the frame not being the membrane (1464). The arrangement of th elements can be altered so as to have the perforated member 1464 be the bottom without altering the effect of the device. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
With respect to claim 13 McKnight further discloses embodiments wherein the rear surface space is a closed space (wherein element 1464 is nonperforated as is disclose din column 16 lines 20-40).
With respect to claim 15 McKnight further discloses wherein the membrane has one or more cut portions penetrating from one surface to the other surface (see figure 11 membrane 1110).
With respect to claims 16 -20 the respective limitations as claimed constitute only the tuning of the system to optimize the sound output. One of ordinary skill in the art would have found it obvious to select the parameters of the system to attenuate any desired frequency. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hakuta (US10704255 and 20180114516) discloses membrane systems for attenuating sounds. Chang (US20150047923) discloses a membrane sound absorber; McKnight (US20130087407) discloses a high bandwidth anti-resonant membrane; and Argy (US5241512) discloses a membrane sound absorber.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837